NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


344 CORP.,                                  )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-218
                                            )
KIPLING CAPITAL L.P. and JACK               )
BACHMANN,                                   )
                                            )
              Appellees.                    )
                                            )

Opinion filed March 2, 2018.

Appeal from the Circuit Court for Collier
County; Christine Greider and Lauren
Brodie, Judges.

Jeff Tomberg of Jeff Tomberg, LLC,
Boynton Beach, for Appellant.

Bradley W. Lang, Naples, for Appellee
Kipling Capital L.P.

No appearance for Appellee Jack
Bachmann.


PER CURIAM.


              Affirmed.


CRENSHAW, MORRIS, and BLACK, JJ., Concur.